   Case: 1:20-cv-04699 Document #: 106 Filed: 11/19/20 Page 1 of 4 PageID #:1858




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 IN RE: TIKTOK, INC.,                           MDL No. 2948
 CONSUMER PRIVACY
 LITIGATION,                                    Master Docket No. 20-cv-4699

                                                Judge John Z. Lee

                                                Magistrate Judge Sunil R. Harjani

 This Document Relates to All Cases


   AGREED MOTION FOR AN EXTENSION OF TIME FOR PLAINTIFFS TO FILE
            THEIR CONSOLIDATED AMENDED COMPLAINT

       Plaintiffs, by and through Co-Lead Class Counsel, for their Motion for Extension of

Time, state as follows:

   1. Pursuant to the Court’s October 13, 2020 minute entry, ECF No. 97, Plaintiffs’

       Consolidated Amended Complaint is due November 23, 2020.

   2. The parties are currently working on settlement-related issues, which they intend to

       complete by December 18, 2020.

   3. Plaintiffs thus request that the due date for their Consolidated Amended Complaint be

       extended to December 18, 2020.

   4. Plaintiffs’ Co-Lead Counsel conferred with Defendant’s counsel, who has consented to

       this extension.

       WHEREFORE, Plaintiffs respectfully request until December 18, 2020 to file their

Consolidated Amended Complaint and such other and further relief as this Court deems

appropriate.

       Dated: November 19, 2020                            Respectfully Submitted,

                                                          By: /s/ Elizabeth A. Fegan
Case: 1:20-cv-04699 Document #: 106 Filed: 11/19/20 Page 2 of 4 PageID #:1859




                                               Elizabeth A. Fegan
                                               FEGAN SCOTT LLC
                                               150 S. Wacker Dr., 24th Floor
                                               Chicago, IL 60606
                                               Ph: (312) 741-1019
                                               Fax: (312) 264-0100
                                               beth@feganscott.com

                                               By: /s/ Katrina Carroll
                                               Katrina Carroll
                                               CARLSON LYNCH, LLP
                                               111 W. Washington St.
                                               Suite 1240
                                               Chicago IL 60602
                                               Ph: (312) 750-1265
                                               kcarroll@carlsonlynch.com

                                               By: /s/ Ekwan Rhow
                                               Ekwan Rhow
                                               BIRD, MARELLA, BOXER,
                                               WOLPERT, NESSIM, DROOKS,
                                               LINCENBERG & RHOW, P.C.
                                               1875 Century Park East, 23rd Floor
                                               Los Angeles, CA 90067
                                               Ph: (310) 201-2100
                                               erhow@birdmarella.com

                                               Plaintiffs Co-Lead Counsel

                                               Shannon Marie McNulty
                                               Clifford Law Offices, P.C.
                                               120 North LaSalle Street, Suite 3100
                                               Chicago, IL 60602
                                               (312) 899-9090
                                               smm@cliffordlaw.com

                                               Plaintiffs’ Liaison Counsel

                                               Jonathan Jagher
                                               Freed Kanner London & Millen LLC
                                               923 Fayette Street
                                               Conshohocken, PA 19428
                                               (610) 234-6487
                                               jjagher@fklmlaw.com

                                               Megan E. Jones

                                     2
Case: 1:20-cv-04699 Document #: 106 Filed: 11/19/20 Page 3 of 4 PageID #:1860




                                               Hausfeld LLP
                                               1700 K Street NW, Suite 650
                                               Washington, D.C. 20006
                                               (202) 540-7200
                                               mjones@hausfledllp.com

                                               Michael Gervais
                                               Susman Godfrey LLP
                                               1900 Avenue of the Stars
                                               Suite 1400
                                               Los Angeles, CA 90067
                                               (310) 789-3100
                                               mgervais@susmangodfrey.com

                                               Amanda K. Klevorn
                                               Burns Charest LLP
                                               365 Canal Street
                                               Suite 1170
                                               New Orleans, LA 70130
                                               (504) 799-2845
                                               aklevorn@burnscharest.com

                                               Albert Y. Chang
                                               Bottini & Bottini, Inc.
                                               7817 Ivanhoe Avenue
                                               Suite 102
                                               La Jolla, CA 92037
                                               (858) 914-2001
                                               achang@bottinilaw.com

                                               Plaintiffs’ Steering Committee




                                     3
   Case: 1:20-cv-04699 Document #: 106 Filed: 11/19/20 Page 4 of 4 PageID #:1861




                               CERTIFICATE OF SERVICE

       I, Elizabeth A. Fegan, an attorney, affirm that the foregoing was filed on November 19,

2020 on ECF, which automatically served all counsel of record.

       Dated: November 19, 2020



                                                   By: /s/ Elizabeth A. Fegan

                                                       Elizabeth A. Fegan
                                                       FEGAN SCOTT LLC
                                                       150 S. Wacker Dr., 24th Floor
                                                       Chicago, IL 60606
                                                       Ph: 312.741.1019
                                                       Fax: 312.264.0100
                                                       beth@feganscott.com




                                               4
